The plaintiff conveyed by metes and bounds to the defendant's predecessor in title a strip of land one hundred feet wide running through her farm. The grantor, however, "reserves and excepts out of the *Page 349 
aforesaid premises for herself, her heirs, grantees, lessees and assigns, the lime kiln and the land that the same now occupies so long as said lime kiln is occupied and used for the purpose of burning lime." This parcel was about twenty feet square, and is the land which the plaintiff seeks to recover in ejectment.
By the words used there was excepted from the grant as to the twenty feet in question a determinable fee subject to a collateral limitation. It follows that what was attempted to be passed to the grantee was a future executory estate in fee which should vest in possession in case the contingency upon which it was limited should ever occur. Originally at common law this could not be done. In equity it was permissible through the device of a use. After the Statute of Uses the equitable was converted into a legal estate. These rules and the forms of conveyances adapted to them have now been swept away by our Revised Statutes. Such interests defined as future estates may be created by ordinary grant. Certain restrictions, however, are imposed as to the creation of such future estates by our views of public policy. They shall not suspend the absolute power of alienation beyond a time measured by lives. Obviously this is not done by the estate we are here considering. There is a vested right to a future contingent estate where the contingency is due only to the uncertainty of the event and, if so, there are always persons in being who might convey an absolute fee in possession. The revisers, however, had something more in mind at least with regard to certain future estates than merely the prohibition of restrictions on alienation. As an illustration a remainder might not be limited on more than two successive life estates. They well knew that every executory device or springing use was then required to be so limited that the contingency upon which they depended must happen within a time measured by lives. They were aware of the definition of a springing use; that it *Page 350 
depended on no prior estate. Yet they intended to cover the entire ground as to the creation and division of estates. Their design was to simplify, not to complicate, the transfer of real estate — to restrict, not to extend, the limitations which a grantor might impose upon it. With all this in mind they provided that a freehold estate might be created to commence at a future day and that a fee may be limited on a fee on a contingency which must occur, if ever, within a time measured by lives. Technically a springing use, or what is now its equivalent, does not come within this definition. It does come within its object and purpose. Had the determinable fee been granted, not excepted, no question would arise. It is inconceivable that the revisers intended to make a distinction between two classes of cases the effect of which is substantially identical. It must be that in speaking of a fee limited on a fee they had not in mind the technical distinction of the early conveyancers. They were considering future estates and their desire was that when such estates depended upon a contingency they should vest in possession within a reasonable period. Their language should, therefore, be so construed as to carry out their intention. When they speak of a fee limited on a fee in this connection they refer to the grant of any future fee which may arise on a contingency which limits a prior fee however such result is brought about.
If this is so the attempted conveyance by the plaintiff was void. No valid future estate passed to the grantee. The absolute fee remains in the grantor. It is still in her and she may maintain an action in ejectment against one wrongfully in possession of the land.
The judgment of the Appellate Division should be affirmed, with costs.
HISCOCK, Ch. J., COLLIN, CUDDEBACK, CARDOZO, POUND and CRANE, JJ., concur.
Judgment affirmed. *Page 351